Exhibit NEW YORK MORTGAGE TRUST, INC. FORM OF RESTRICTED STOCK AWARD AGREEMENT This RESTRICTED STOCK AGREEMENT, is entered into as of July , 2009 (the "Agreement"), by and between, New York Mortgage Trust, Inc., a Maryland corporation (the "Company"), and (the "Recipient"). Capitalized terms used but not otherwise defined in this Agreement shall have the respective meanings set forth in the New York Mortgage Trust, Inc. 2005 Stock Incentive Plan (the "Plan"). WHEREAS, on July , 2009 (the “Date of Grant”), the Compensation Committee (the "Committee") of the Board of Directors (the "Board") of the Company granted the Recipient a Restricted Stock Award, pursuant to which the Recipient shall receive shares of the Company's Common Stock, par value $.01 per share ("Common Stock"), pursuant to and subject to the terms and conditions of the Plan. NOW, THEREFORE, in consideration of the Recipient's services to the Company and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Number of Shares; Restrictions. The Company hereby grants the Recipient a Restricted Stock Award (the "Stock Award") of shares of restricted Common Stock (the "Restricted Shares") pursuant to the terms of this Agreement and the provisions of the Plan.The Restricted Shares may not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and shall be subject to a risk of forfeiture until the lapse of the Restricted Period, as defined in Section 2 below. 2.Lapse of Restrictions; Restricted Period.The restrictions set forth in Section 1 above shall lapse and a portion of the Restricted Shares shall become unrestricted and freely tradable only as follows: (i) one-third of the Restricted Shares shall become nonforfeitable and transferable on the date hereof, (ii) one-third of the Restricted Shares shall become unrestricted and freely tradable on July , 2010 and (iii) one-third of the Restricted Shares shall become unrestricted and freely tradable on July , 2011 (collectively, the “Restricted Period”). 3. Change of Control.The provisions of the Plan applicable to a Change of Control shall apply to the Restricted Shares, and in the event of a Change of Control, the Committee may take such actions as it deems appropriate pursuant to the Plan.Notwithstanding the preceding sentence, if a Change of Control occurs, all of the Restricted Shares shall become immediately unrestricted and freely transferable by the Recipient on the date of the Change of Control. 4. Rights of Stockholder.From and after the Date of Grant and for so long as the Restricted Shares are held by or for the benefit of the Recipient, the Recipient shall have all the rights of a stockholder of the Company with respect to the Restricted Shares, including but not limited to the right to receive dividends and the right to vote such Restricted Shares.Dividends paid on Restricted Shares shall be paid at the dividend payment date for the Common Stock in cash or shares of Common Stock.Stock distributed in connection with a Common Stock split or Common Stock dividend shall be subject to restrictions and a risk of forfeiture to the same extent as the Restricted Shares with respect to which such Common Stock has been distributed. 5. Termination of Membership on Board of Trustees.In the event that Recipient ceases to be a member of the Board of Directors of the Company (the “Board”) for any reason prior to the lapse of the Restricted Period, then the Restricted Shares that are at that time subject to restrictions set forth herein shall be forfeited to the Company without payment of any consideration by the Company, and neither the Recipient or any of his or her successors, heirs, assigns, or personal representatives shall thereafter have any further rights or interests in such Restricted Shares or certificates; provided, however, that in the event the Recipient’s status as a member of the Board is discontinued due to the death of the Recipient, the Restricted Shares shall become fully nonforfeitable upon the date of death of such Recipient. 6.Miscellaneous. (a) Entire Agreement.
